                                             Case 4:20-cv-03156-YGR Document 11 Filed 12/08/20 Page 1 of 5




                                   1                                     UNITED STATES DISTRICT COURT

                                   2                                    NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4        CYMEYON V. HILL,                                  Case No. 20-cv-03156-YGR (PR)
                                                           Plaintiff,
                                   5                                                          ORDER OF DISMISSAL WITH LEAVE
                                                     v.                                       TO AMEND; AND DENYING
                                   6
                                                                                              PLAINTIFF’S REQUEST FOR FEE
                                   7        M. B. ATCHLEY,                                    WAIVER
                                                           Defendant.
                                   8

                                   9
                                       I.       INTRODUCTION
                                  10
                                                Plaintiff, a civil detainee who is currently in custody at Salinas Valley State Prison
                                  11
                                       (“SVSP”), filed a pro se civil rights complaint pursuant to 42 U.S.C. § 1983. Thereafter, Plaintiff
                                  12
Northern District of California




                                       filed an amended complaint, which is the operative complaint in this action. Dkt. 9. Plaintiff has
 United States District Court




                                  13
                                       also filed a motion for leave to proceed in forma pauperis, which will be granted in a separate
                                  14
                                       written Order. Dkt. 6. Lastly, Plaintiff has filed a document entitled, “Mo[tion] to Adhere and to
                                  15
                                       Investigate Plaintiff[’]s History and Case File With the U.S. District Court [for the] Eastern
                                  16
                                       District,” in which Plaintiff requests the Court to contact the SVSP “Prison Trust Office to stop all
                                  17
                                       illegal fi[]nancial transaction[s] dealing with [the instant action].” Dkt. 8. The Court construes
                                  18
                                       his motion as a request for a fee waiver. See id.
                                  19
                                                Venue is proper because the events giving rise to the claim is alleged to have occurred as
                                  20
                                       SVSP, which is located in this judicial district. See 28 U.S.C. § 1391(b). Plaintiff seeks punitive
                                  21
                                       damages. Dkt. 9 at 2.1
                                  22
                                       II.      DISCUSSION
                                  23
                                                A.        Standard of Review
                                  24
                                                A federal court must conduct a preliminary screening in any case in which a prisoner seeks
                                  25
                                       redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
                                  26
                                  27

                                  28
                                                1
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by Plaintiff.
                                          Case 4:20-cv-03156-YGR Document 11 Filed 12/08/20 Page 2 of 5




                                   1   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                   2   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek

                                   3   monetary relief from a defendant who is immune from such relief. Id. § 1915A(b)(1), (2). Pro se

                                   4   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                   5   Cir. 1988).

                                   6          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:

                                   7   (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that

                                   8   the alleged violation was committed by a person acting under the color of state law. West v.

                                   9   Atkins, 487 U.S. 42, 48 (1988).

                                  10          A supervisor may be liable under section 1983 upon a showing of personal involvement in

                                  11   the constitutional deprivation or a sufficient causal connection between the supervisor’s wrongful

                                  12   conduct and the constitutional violation. Redman v. County of San Diego, 942 F.2d 1435, 1446
Northern District of California
 United States District Court




                                  13   (9th Cir. 1991) (en banc) (citation omitted). A supervisor therefore generally “is only liable for

                                  14   constitutional violations of his subordinates if the supervisor participated in or directed the

                                  15   violations, or knew of the violations and failed to act to prevent them.” Taylor v. List, 880 F.2d

                                  16   1040, 1045 (9th Cir. 1989). This includes evidence that a supervisor implemented “a policy so

                                  17   deficient that the policy itself is a repudiation of constitutional rights and is the moving force of

                                  18   the constitutional violation.” Redman, 942 F.2d at 1446; see Jeffers v. Gomez, 267 F.3d 895, 917

                                  19   (9th Cir. 2001).

                                  20          B.      Legal Claim
                                  21          Plaintiff’s sole claim in the instant action is one of retaliation based on supervisorial

                                  22   liability against Defendant M. B. Atchley, who is SVSP’s Acting Warden. Dkt. 9 at 2. However,

                                  23   Plaintiff has made only conclusory allegations, which do not amount to a cognizable claim of

                                  24   retaliation. To state a claim for First Amendment retaliation against a government official, a

                                  25   plaintiff must demonstrate that (1) he engaged in constitutionally protected activity; (2) as a result,

                                  26   he was subjected to adverse action by the defendant that would chill a person of ordinary firmness

                                  27   from continuing to engage in the protected activity; and (3) there was a substantial causal

                                  28   relationship between the constitutionally protected activity and the adverse action. Mulligan v.
                                                                                          2
                                          Case 4:20-cv-03156-YGR Document 11 Filed 12/08/20 Page 3 of 5




                                   1   Nichols, 835 F.3d 983, 988 (9th Cir. 2016). The right of access to the courts extends to the

                                   2   exercise of established prison grievance procedures, Bradley v. Hall, 64 F.3d 1276, 1279 (9th Cir.

                                   3   1995), such that a prisoner may not be retaliated against for using such procedures. Rhodes v.

                                   4   Robinson, 408 F.3d 559, 567 (9th Cir. 2005); Bruce v. Ylst, 351 F.3d 1283, 1288 (9th Cir. 2003).

                                   5   Here, Plaintiff states in a conclusory fashion that unnamed prison officials “were retaliatory by

                                   6   either destroying Plaintiff[’s] legal mail or by trashing [his] legal mail.” Dkt. 9 at 2. Plaintiff

                                   7   claims as follows:

                                   8                  [He] filed several grievances regarding issues with legal mail on 9-
                                                      28-20 . . . [which were] sent to CDCR Headquarters. Plaintiff holds
                                   9                  the Warden M. B. Atchley responsible for all supervisor[y] liability
                                                      and all policy implementation and the management of peace officer
                                  10                  misconduct . . . .”
                                  11   Id. at 4. However, Plaintiff has not alleged facts sufficient to support any of the aforementioned

                                  12   elements of retaliation. Plaintiff’s conclusory allegations of wrongdoing are insufficient to state a
Northern District of California
 United States District Court




                                  13   cognizable claim for relief. Plaintiff must be more specific to allege that he engaged in

                                  14   constitutionally-protected conduct, that certain named prison staff took adverse action against him

                                  15   in retaliation for the protected conduct, and that Plaintiff suffered harm as a result of the

                                  16   retaliation. Plaintiff will be granted the opportunity to amend his retaliation claim in order to

                                  17   bring forth a cognizable claim, if he is able to do so. Furthermore, Plaintiff’s claim cannot

                                  18   proceed as pleaded because he has not directly linked Defendant Atchley to his allegations. The

                                  19   Court notes that Defendant Atchley is being sued by Plaintiff as a supervisory official, against

                                  20   whom liability is alleged solely in this Defendant’s respondent superior capacity, which is

                                  21   improper. See Taylor, 880 F.2d at 1045 (Under no circumstances is there respondeat superior

                                  22   liability under section 1983.).

                                  23          Accordingly, Plaintiff’s amended complaint is DISMISSED with leave to amend in order

                                  24   to correct the aforementioned deficiencies. Rule 8(a) of the Federal Rules of Civil Procedure

                                  25   requires that the complaint set forth “a short and plain statement of the claim showing that the

                                  26   pleader is entitled to relief.” Additionally, Rule 8(e) requires that each averment of a pleading be

                                  27   “simple, concise, and direct.” See McHenry v. Renne, 84 F.3d 1172, 1179 (9th Cir. 1996)

                                  28   (affirming dismissal of complaint that was “argumentative, prolix, replete with redundancy, and
                                                                                          3
                                          Case 4:20-cv-03156-YGR Document 11 Filed 12/08/20 Page 4 of 5




                                   1   largely irrelevant”). While the federal rules require brevity in pleading, a complaint nevertheless

                                   2   must be sufficient to give the defendants “fair notice” of the claim and the “grounds upon which it

                                   3   rests.” Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (quotation and citation omitted). A

                                   4   complaint that fails to state the specific acts of the defendant that violated the plaintiff’s rights fails

                                   5   to meet the notice requirements of Rule 8(a). See Hutchinson v. United States, 677 F.2d 1322,

                                   6   1328 n.5 (9th Cir. 1982). However, under section 1983, liability may be imposed on an individual

                                   7   defendant only if the plaintiff can show that the defendant proximately caused the deprivation of a

                                   8   federally protected right. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988). As explained

                                   9   above, a supervisor may be liable under § 1983 only upon a showing of (1) personal involvement

                                  10   in the constitutional deprivation or (2) a sufficient causal connection between the supervisor’s

                                  11   wrongful conduct and the constitutional violation. Redman, 942 F.2d at 1446. And, there is no

                                  12   respondeat superior liability under section 1983. See Taylor, 880 F.2d at 1045.
Northern District of California
 United States District Court




                                  13           Finally, also before the Court is Plaintiff’s motion entitled, “Mo[tion] to Adhere and to

                                  14   Investigate Plaintiff[’]s History and Case File With the U.S. District Court Eastern District,”

                                  15   which has been construed as a request for a fee waiver. Dkt. 8. The Court notes that 28 U.S.C.

                                  16   § 1915(b)(1) only authorizes the district court to waive prepayment of the filing fee, not the filing

                                  17   fee itself. See 28 U.S.C. § 1915(b)(1). Accordingly, Petitioner’s request for a fee waiver is

                                  18   DENIED on the ground that the Court only has the authority to waive prepayment of the filing fee.

                                  19   (The Court will be granting Plaintiff’s motion for leave to proceed in forma pauperis in a separate

                                  20   written Order, in which it has indicated that it will not collect any partial filing fee at this time.)

                                  21   III.    CONCLUSION
                                  22           For the foregoing reasons, the Court orders as follows:

                                  23           1.      The amended complaint is DISMISSED with leave to amend, as indicated above,

                                  24   within twenty-eight (28) days of the date this Order is filed. The second amended complaint

                                  25   must include the caption and civil case number used in this Order—Case No. 20-cv-03156 YGR

                                  26   (PR)—and the words “SECOND AMENDED COMPLAINT” on the first page. Because the

                                  27   second amended complaint completely replaces the prior pleadings, Plaintiff may not incorporate

                                  28   material from the prior pleadings by reference but must include in the second amended complaint
                                                                                           4
                                          Case 4:20-cv-03156-YGR Document 11 Filed 12/08/20 Page 5 of 5




                                   1   all the claims and allegations he wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262

                                   2   (9th Cir. 1992). Plaintiff’s failure to file his second amended complaint by the twenty-eight-

                                   3   day deadline or to correct the aforementioned deficiencies outlined above will result in the

                                   4   dismissal of this action without prejudice.

                                   5          2.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                   6   informed of any change of address and must comply with the Court’s orders in a timely fashion.

                                   7   Pursuant to Northern District Local Rule 3-11 a party proceeding pro se whose address changes

                                   8   while an action is pending must promptly file a notice of change of address specifying the new

                                   9   address. See L.R. 3-11(a). The Court may dismiss without prejudice a complaint when: (1) mail

                                  10   directed to the pro se party by the Court has been returned to the Court as not deliverable, and

                                  11   (2) the Court fails to receive within sixty days of this return a written communication from the pro

                                  12   se party indicating a current address. See L.R. 3-11(b).
Northern District of California
 United States District Court




                                  13          3.      The Court DENIES Plaintiff’s motion entitled, “Mo[tion] to Adhere and to

                                  14   Investigate Plaintiff[’]s History and Case File With the U.S. District Court [for the] Eastern

                                  15   District,” which has been construed as a request for a fee waiver. Dkt. 8.

                                  16          4.      The Clerk of the Court shall send Plaintiff a blank civil rights complaint form along

                                  17   with his copy of this Order.

                                  18          5.      This Order terminates Docket No. 8.

                                  19          IT IS SO ORDERED.

                                  20   Dated: December 8, 2020

                                  21
                                                                                                     YVONNE GONZALEZ ROGERS
                                  22                                                                 United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
